EXHIBIT 10.6

AMENDED AND RESTATED 2008-2010 EARNINGS PARTICIPATION AWARD AGREEMENT

This AMENDED AND RESTATED 2008-2010 EARNINGS PARTICIPATION AWARD AGREEMENT,
dated December 22, 2008 (the “Agreement”), is made by and between Avatar
Holdings Inc., a Delaware corporation (the “Company”) and Gerald D. Kelfer (the
“Participant”), and amends and restates in its entirety the 2008-2010 Earnings
Participation Award Agreement, by and between the Company and the Participant,
dated April 15, 2005 (the “Original Agreement”).

The Company and the Participant wish to provide for certain modifications to the
Original Agreement to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and wish to amend, restate and supersede the
Original Agreement, all upon the terms and conditions set forth herein.

The Cash Awards (as defined in the Original Agreement) granted to the
Participant pursuant to the Original Agreement remain in effect as amended and
restated in this Agreement.

1. AWARD. Pursuant to the provisions of the Avatar Holdings Inc. 2005 Executive
Incentive Compensation Plan, as the same may be amended, restated, modified and
supplemented from time to time (the “Executive Plan”) the Committee (as defined
in the Executive Plan) hereby awards to the Participant, on the date hereof,
subject to the terms and conditions of the Executive Plan and subject further to
the terms and conditions and other provisions herein set forth, the Cash Awards
if, as of an applicable Performance Goal Test Date (as defined below), the
Performance Goal (as defined below) applicable to such Cash Award is satisfied.

2. CERTAIN DEFINITIONS.

(a) Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plans.

(b) Each reference contained in this Agreement to:

“Anniversary” shall mean, with respect to any date, the annual recurrence of
such date.

“Actual Gross Profit Amount” shall mean the Company’s cumulative Gross Profit
during the Performance Period.

“Annual Cash Award” shall mean, with respect to each fiscal year during the
Performance Period ending on a Performance Goal Test Date, a cash payment equal
to two and one-quarter percent (2.25%) of the excess, if any, of (x) the Gross
Profit earned by the Company for such fiscal year, over (y) the Minimum Gross
Profit Level for such fiscal year.

“Business Plan” shall mean the Company’s business plan for the period commencing
on January 1, 2005 and ending on December 31, 2010, as submitted to the
Compensation Committee at a meeting held on March 3, 2005.

“Cash Awards” shall mean, collectively, the Annual Cash Award and the Cumulative
Cash Award, and “Cash Award” shall mean each of the Annual Cash Award and the
Cumulative Cash Award.

“Common Stock” shall mean common stock, par value $1.00 per share, of the
Company.

“Cumulative Cash Award” shall mean a cash payment equal to one and one-half
percent (1.5%) of the excess, if any, of (x) the Actual Gross Profit Amount over
(y) the Target Gross Profit Amount.

“Excluded Amounts” shall mean, with respect to a fiscal year of the Company, as
at any date of determination, an amount equal to the dollar amount of any Gross
Profit attributable to Harbor Islands and the Rio Rico Excluded Properties for
such fiscal year.

“Gross Profit” shall mean, with respect to a fiscal year of the Company, the
excess, if any, of (x) the sum of (i) the amount set forth in the Company’s
audited Consolidated Statements of Operations as set forth in the Company’s
annual report on Form 10-K (the “Income Statement”) for such fiscal year with
respect to the line item “Net income (loss)” plus (ii) the amount reflected in
the Company’s Income Statement for such fiscal year as compensation expense
relating to the 2008-2010 Earnings Participation Award Agreements, dated the
date hereof, between the Company and each of Gerald Kelfer, Jonathan Fels and
Michael Levy, as amended from time to time, plus (iii) the amount, if any, set
forth in the Company’s Income Statement for such fiscal year with respect to the
line item “Income tax expense (benefit)”, to the extent that there is “Income
tax expense” less (iv) the amount, if any, set forth in the Company’s Income
Statement for such fiscal year with respect to the line item “Income tax expense
(benefit)”, to the extent that there is “Income tax (benefit)” plus (v) the
amount(s), if any, set forth in the Company’s Income Statement for such fiscal
year relating to any income tax expense included in any income or
(loss) attributable to the discontinued operations and/or extraordinary items
set forth in the Income Statement less (vi) the amount(s), if any, set forth in
the Company’s Income Statement for such fiscal year relating to any income tax
(benefit) included in any income or (loss) attributable to such discontinued
operations and/or extraordinary items set forth in the Income Statement plus
(vii) for purposes of determining the Annual Cash Award, the Gross Profit Carry
Forward Amount, if any, with respect to the Company’s prior fiscal year, over
(y) the Excluded Amounts for such fiscal year.

“Gross Profit Carry Forward Amount” shall mean an amount equal to (x) the excess
of the amount of the Annual Cash Award that would otherwise be payable to the
Participant but for the Annual Cap, over the amount of the Annual Cap, divided
by (y) 2.25%; provided, that in no event shall the Gross Profit Carry Forward
Amount exceed $20,000,000.

“Harbor Islands” shall mean the development and/or sale of the Company’s
property in Hollywood, Florida, generally known by the Company as parcels 1, 8
and 9 at “Harbor Islands.”

“Minimum Cumulative Gross Profit Level” shall mean that, as of Performance Goal
Test Date applicable to the Cumulative Cash Award, (x) the Actual Gross Profit
Amount is greater than (y) the Target Gross Profit Amount.

“Minimum Gross Profit Level” shall mean the Gross Profit set forth opposite each
fiscal year ending on the dates set forth below:

      Fiscal Year End   Gross Profit
December 31, 2008
December 31, 2009
December 31, 2010
  $40,000,000
$50,000,000
$60,000,000

“Payment Date” shall have the meaning ascribed to such term in Section 3(c).

“Performance Goal” shall mean (i) in the case of the Annual Cash Award, the
achievement of the Minimum Gross Profit Level in any fiscal year, ending on
December 31, during the Performance Period and (ii) in the case of the
Cumulative Cash Award, the achievement of the Minimum Cumulative Gross Profit
Level for the entire Performance Period.

“Performance Goal Test Date” shall mean with respect to the Annual Cash Award,
December 31 of each year within the Performance Period and with respect to the
Cumulative Cash Award, the earlier of (i) a Change in Control Date and (ii) the
Last Day of the Performance Period.

“Performance Period” shall mean the period commencing January 1, 2008 and ending
on December 31, 2010 (December 31, 2010, being the “Last Day of the Performance
Period”).

“Rio Rico Excluded Properties” shall mean those parcels of land not suitable for
development in accordance with the Company’s current Business Plan due to
environmental factors located in the Company’s property in Rio Rico, Arizona,
generally known by the Company as “Rio Rico”.

“Target Gross Profit Amount” shall mean $390,000,000.

(c) For purposes of this Agreement, the terms “Cause”, “Change in Control”,
“Change in Control Date”, “Good Reason” and “Disability” shall have the meanings
ascribed to such terms in the Participant’s amended and restated employment
agreement with the Company, dated as of the date hereof, as amended or restated
from time to time; provided, however, if the Participant is no longer employed
pursuant to such employment agreement, each such term shall have the meaning
ascribed to it in the employment agreement last in effect which contains such
defined term.

3. TERMS AND CONDITIONS. The Cash Awards evidenced by this Agreement are subject
to the following terms and conditions:

(a) The payment of performance-based compensation described herein is contingent
upon the achievement of the Performance Goal applicable to each Cash Award.

(b) Subject to Section 4 hereof (i) the Participant shall be entitled to receive
a payment on the related Payment Date pursuant to the Annual Cash Award if the
applicable Performance Goal is satisfied on the applicable Performance Goal Test
Date and (ii) the Participant shall be entitled to receive the Cumulative Cash
Award on the related Payment Date if the applicable Performance Goal is
satisfied on the applicable Performance Goal Test Date.

(c) The Committee shall determine whether a Performance Goal has been met as of
the applicable Performance Goal Test Date and, (i) if it has, shall so certify
in writing and ascertain the amount of cash to be paid, if any, to the
Participant and (ii) if it has not, shall so certify in writing with a brief
explanation as to the methodology and calculation of the Committee in
determining that such Performance Goal has not been met. Payments of cash in a
lump sum, if any, pursuant to the Cash Awards shall be made to the Participant,
in each case in the fiscal year following the year during which the applicable
Performance Goal Test Date occurs, within thirty (30) days following the filing
with the Securities and Exchange Commission of an annual report on Form 10-K
(which contains audited financial statements) for such fiscal year but in no
event later than April 1st of the fiscal year following the year during which
the applicable Performance Goal Test Date occurs (each such date being a
“Payment Date”).

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event a Change in Control Date occurs during the Performance Period, the
Participant shall be entitled to receive (i) a pro rata portion of the Annual
Cash Award (as of the Change in Control Date) for the fiscal year in which such
Change in Control Date occurs and (ii) any cash payment pursuant to the
Cumulative Cash Award. The Committee shall determine the basis, methodology and
calculation for, and any estimates used in, determining the prorated Actual
Gross Profit Amount and prorated Minimum Gross Profit Level for the portion of
the fiscal year preceding the Change in Control Date. The determination of the
Committee as to any such partial award shall be final and binding on all
parties, including the Participant and the Company. Such Cash Awards shall be
paid in a lump sum cash payment within thirty (30) days following the Change in
Control Date.

4. LIMITATIONS ON AWARDS. Notwithstanding anything to the contrary herein:

(a) The maximum cash amount that may be paid to the Participant pursuant to the
Annual Cash Award (the “Annual Cap”) shall be $1,800,000 for each fiscal year
during the Performance Period; provided, however, that in the event that the
Annual Cash Award is less than $1,800,000 with respect to either or both of the
first two (2) fiscal years of the Performance Period (the amount by which such
Annual Cash Awards are less than $1,800,000, in the aggregate, is referred to
herein as the “Shortfall Amount”), the Annual Cap with respect to the third
fiscal year of the Performance Period shall equal the sum of (x) $1,800,000 plus
(y) the Shortfall Amount; provided, further, that in no event shall the
Shortfall Amount exceed $400,000.

(b) The maximum cash amount that may be paid to the Participant pursuant to the
Cumulative Cash Award shall be $1,200,000.

(c) The maximum payment of cash pursuant to the Cash Awards shall be subject to
the limitations in the Executive Plan and the Participant’s employment agreement
with the Company or a subsidiary or affiliate thereof (the foregoing entities
being referred to herein collectively as the “Avatar Entities” and each as an
“Avatar Entity”), each as may be amended, restated, modified or supplemented
from time to time.

5. TERMINATION OF EMPLOYMENT.

(a) If the Participant’s employment with Avatar Properties is terminated by
Avatar Properties for Cause or by the Participant Without Good Reason, in
addition to any other consequences of such termination provided for in this
Agreement or any other agreement, notwithstanding Section 3 hereof, Participant
shall forfeit any right to cash payments that would otherwise accrue pursuant to
this Agreement on or after the date of such termination.

(b) If the Participant’s employment with the Company is terminated by the
Company other than for Cause or by the Participant for Good Reason, the
Participant shall be entitled to continue to receive such cash payments as would
otherwise be made pursuant to this Agreement as though the Participant’s
employment had not been terminated.

(c) If the Participant’s employment with the Company is terminated due to the
Participant’s death or Disability, subject to Section 3(d) hereof:

(i) the Participant shall be entitled to receive in a lump sum only that portion
of any cash payments otherwise payable pursuant to Section 3(c) hereof following
such termination in accordance with Section 3(c), equal to the product of (x) a
fraction (which in no event shall exceed one (1)) the numerator of which is the
number of completed whole months elapsed after the first day of the Performance
Period to the date of death or Disability, as the case may be, and the
denominator of which is the number of whole months from the first day of the
Performance Period until the applicable Performance Goal Test Date and (y) the
amount of any cash payments that would have been payable pursuant to Section
3(c) hereof if the Participant remained an employee of the Company through and
including the Last Day of the Performance Period; provided, however, that with
respect to cash payments pursuant to the Annual Cash Award, the Participant
shall only be eligible to receive a cash payment for the fiscal year in which
the Participant’s employment was terminated for death or Disability, as the case
may be, and the Participant shall not be eligible for any additional cash
payments; and

(ii) the Participant will have no right to any other payments hereunder.

Any payments to the Participant (or the executor or administrator of the
deceased Participant’s estate or the person or persons to whom the deceased
Participant’s rights shall pass by will or the laws of descent or distribution,
as applicable) pursuant to this Section 5(c) shall be made no later than the
relevant Payment Date.

6. FORFEITURE UPON BREACH OF RESTRICTIVE COVENANTS. Notwithstanding anything to
the contrary set forth in this Agreement, if the Participant breaches any
provision relating to the Participant’s covenant to keep information
confidential, not to compete, not to solicit or similar restrictive covenant
contained in the Participant’s employment or other agreement with any of the
Avatar Entities (after the expiration of any notice and cure period), then in
addition to any other rights or remedies arising from or relating to such breach
the Participant shall forfeit any right to any cash payments pursuant to this
Agreement from and after the date of such breach.

7. CLAWBACK; ADDITIONAL PAYMENTS; NO OFFSET BY PARTICIPANT; COMPANY OFFSET.

(a) In the event that the Company’s financial statements with respect to any
fiscal year (or portion thereof) within the Performance Period are restated
within eighteen (18) months following the payment to the Participant of cash
pursuant to a Cash Award such that Gross Profit is less than previously
reported, the Participant shall pay to the Company upon demand by the Company
following the filing of such restated financial statements with the Securities
and Exchange Commission, an amount equal to the sum of (i) the excess of (A) the
Excess Bonus Payments (as defined below) over (B) the hypothetical income tax
liability attributable to such Excess Bonus Payments (as determined by the
Committee by applying the highest marginal United States federal, state and
local individual income tax rates applicable to an individual resident of Coral
Gables, Florida for the relevant taxable period, taking into account the
deductibility of state and local income taxes for federal income tax purposes),
and (ii) as determined by the Committee, the present value of any tax benefits
accruing to the Participant as a result of making any payments pursuant to this
Section 7(a) to the Company. For purposes of the preceding sentence, “Excess
Bonus Payments” shall mean an amount equal to the difference between (x) the
amount of the cash payment pursuant to the Cash Award paid to the Participant
and (y) the amount that cash payment pursuant to the Cash Award would have been
if the Company had used the restated financial statements to determine the
amount of the Company’s Gross Profit for the Performance Goal Test Date.

(b) In the event that the Company’s financial statements with respect to any
fiscal year (or portion thereof) within the Performance Period are restated
within eighteen (18) months following the payment to the Participant of cash
pursuant to a Cash Award such that Gross Profit is greater than previously
reported, the Company shall pay in a lump sum cash payment to the Participant
within thirty (30) days following the filing of such restated financial
statements with the Securities and Exchange Commission, an amount equal to the
difference between (x) the amount that the cash payment pursuant to the Cash
Award would have been if the Company had used the restated financial statements
to determine the amount of the Company’s Gross Profit for the Performance Goal
Test Date less (y) the amount of the cash payment pursuant to the Cash Award
paid to the Participant.

(c) The Participant shall be obligated to pay to the Company any amount due
pursuant to this Section 7 regardless of whether the Participant has or claims
to have any claim against any of the Avatar Entities, and the Participant shall
have no right to offset any amount due or claimed to be due from any of the
Avatar Entities. The Company shall be obligated to pay to the Participant any
amount due pursuant to this Section 7 regardless of whether the Company has or
claims to have any claim against the Participant, and the Company shall have no
right to offset any amount due or claimed to be due from the Participant or any
of its affiliates.

(d) In the event that the Participant has failed to repay any amount required
pursuant to Section 7(a) above, the Company shall be entitled to offset such
amount against any amounts due from the Company to the Participant.

(e) The foregoing provisions of this Section 7 shall not be applicable to any
restatement, after the consummation of a Change in Control, of the Company’s
financial statements with respect to any fiscal year (or portion thereof) within
the Performance Period.

8. TAXES. Any cash payment pursuant to a Cash Award shall be net of any amounts
required to be withheld pursuant to applicable federal, state, local and foreign
tax withholding requirements. The Company shall have the right to withhold the
amount of such taxes from any other sums due or to become due from the Company
to the Participant as the Committee shall prescribe.

9. NO RIGHT TO CONTINUED EMPLOYMENT. This Agreement does not confer upon the
Participant any right to continued employment by any of the Avatar Entities, nor
shall it interfere in any way with the right of the Participant’s employer to
terminate the Participant’s employment at any time for any reason or no reason.

10. NO OBLIGATION TO PURSUE PROJECTS. This Agreement shall in no way obligate
the Company to pursue any projects, developments or sales of any assets, and the
Company may limit, abandon or change any projects, developments or sales of any
assets at any time in its sole discretion and the Company shall have no
obligation to take any action or provide any financing with respect to any
projects, developments or sales of any assets.

11. UNSECURED CREDITOR STATUS; NO PARTNERSHIP. The Participant shall rely solely
upon the unsecured promise of the Company, as set forth herein, for payment
hereunder, and nothing herein contained shall be construed to give to or vest in
the Participant or any other person now or at any time in the future, any right,
title, interest, or claim in or to any specific asset, fund, reserve, account,
insurance or annuity policy or contract, or other property of any kind
whatsoever owned by the Company, or in which the Company may have any right,
title, or interest, nor at any time in the future. This Agreement is an
agreement to pay compensation for services provided by the Participant and is
not a partnership or joint venture and is not intended to create a partnership
or joint venture between the Company and the Participant or any other person.
The Participant shall take no position inconsistent with this characterization.

12. ASSIGNMENT; SUCCESSORS.

(a) The Cash Awards and any interest of the Participant in any such awards may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of. Any attempt to transfer any such Cash Awards in contravention of this
Section 12(a) is void ab initio. The Cash Awards shall not be subject to
execution, attachment or other process.

(b) The Company’s rights and obligations hereunder may be assigned or
transferred by the Company to and may be assumed by and become binding upon and
may inure to the benefit of any affiliate of or successor to the Company. The
term “successor” shall mean, with respect to any Avatar Entity, any other
corporation or other business entity which, by merger, consolidation, purchase
of assets, or otherwise, acquires all or a material part of the assets of such
Avatar Entity.

(c) In the event of the Participant’s death, the Participant’s rights and
obligations hereunder shall be binding upon and inure to the benefit of the
Participant’s heirs and legal representatives.

13. CONSTRUCTION. The Plans and this Agreement will be construed by and
administered under the supervision of the applicable Committee in such
Committee’s sole and absolute discretion, and all determinations of such
Committee will be final and binding on the Participant.

14. NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, (i) to the Participant
at the last address specified in the Participant’s employment records, or such
other address as the Participant may designate in writing to the Company, or
(ii) to the Company, Avatar Holdings Inc., 201 Alhambra Circle, Coral Gables,
Florida 33134, Attention: Chairman of the Board, with a copy to the Company’s
Corporate Secretary, or such other address as the Company may designate in
writing to the Participant.

15. FAILURE TO ENFORCE NOT A WAIVER. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

16. SECTION 409A OF THE CODE. If any payment or entitlement provided to the
Participant hereunder in connection with the Participant’s termination of
employment, is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code
(“Section 409A”) and the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination or earlier
death (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to the Participant during the period between the date of
termination and the New Payment Date shall be paid to the Participant in a lump
sum on such New Payment Date. Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A, and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.
The parties acknowledge and agree that the interpretation of Section 409A and
its application to the terms of this Agreement is uncertain and may be subject
to change as additional guidance and interpretations become available. Anything
to the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Participant that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A are intended to comply
with Section 409A. If, however, any such benefit or payment is deemed to not
comply with Section 409A, the Company and the Participant agree to renegotiate
in good faith any such benefit or payment (including, without limitation, as to
the timing of any severance payments payable hereof) so that either
(i) Section 409A will not apply or (ii) compliance with Section 409A will be
achieved; provided, however, that any resulting renegotiated terms shall provide
to the Participant the after-tax economic equivalent of what otherwise has been
provided to the Participant pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

17. GOVERNING LAW. This Agreement shall be governed by and construed according
to the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.

18. INCORPORATION OF EXECUTIVE PLAN. The Executive Plan is hereby incorporated
by reference and made a part of this Agreement, and this Agreement shall be
subject to the terms of the Executive Plan, as the Executive Plan may be amended
from time to time.

19. ATTORNEYS’ FEES. In the event that either party hereto commences litigation
against the other to enforce such party’s rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys’ fees (including in-house counsel), paralegals’ fees, and legal
assistants’ fees through all appeals.

20. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

21. MISCELLANEOUS. This Agreement cannot be modified or terminated orally. This
Agreement, the Executive Plan, and the letter agreement dated as of May 20,
2005, between the Company and the Participant, contain the entire agreement
between the parties relating to the subject matter hereof. This Agreement
supersedes the Original Agreement. The section headings herein are intended for
reference only and shall not affect the interpretation hereof.

(signature page follows)

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

      AVATAR HOLDINGS INC.

By:
  /s/ Juanita I. Kerrigan
 
   



    Name: Juanita I. Kerrigan
Title: Vice President



      /s/ Gerald D. Kelfer



    Gerald D. Kelfer

2